Case 5:20-cv-00903-D Document 1 Filed 09/08/20 Page 1 of 2

LV G eae “RICTCOURTOFETHE WESTERY —
se Se SUAS TA te LOB ORL Aeraienm yo

ERG

Plauatedy ZACARIAS MOUS SAGE

SEP 0.8 2020

~~ CARMELITA REEDER SHINN, CLERK —
a Pi DIST. C 7s WESTERN DIST. OKLA,
Ke DEPUTY

Defladlat Savele Paace Te AlToval Ma

 

ED

os ee co oa

 

Comple Cl (A : Obstauctiou-e eos, we pilerel lice tithe“ O/T.
UUetioas bamallees fect cunperstnies of SALT: Coe cic ie
tor, patel BOs Sica ” alot 11 Voor?
SAUDE PRUVCE [| ORIKL ALS AUD AS _
O11. MASTERI 41M D- oe? WlRe alLeenge adic cleReclivag —
the Vsefol. Tdiot¢ of CSAS FIWLADEM
AMDT (Ee FALSE FLAG. ALGAEDAO/T1
: ALDL ROYACLUAHABL ATTACK OL eae
3 ce 1 | GOUT the Lk ncle. He nse cuate Flap
a LG UjRo| [24 ect c a ameciee eases (Orceta Len
“He hamec A A Tha atl CL Hee tee that T, ZMCO Mime.
lel. callers cl erole2 tea_2O ot L440 Dellecs. Teras
Ct! i tly Save e fa tH COeSSe ter ae AC Feuset LBS aol |

Oo? VEC JR AL Pavyoume £4 ial Jewel Kas shage _

 

 

 

SAUDLROYAL OBSTRUCTION OV 9111 VICTIMS

 

S aul fauce lo ahae é \L KeusalAlSeve tusig hes

Move ver bul /l Seal Reo vel Le bh hipasel Cais c1(ES [KM

 
Case 5:20-cv-00903-D Document 1 Filed 09/08/20 Page 2 of 2

CLUS li aglow To COR IR OY) i th e DN (77 Ccoomen (55 (en,
CV hae [2 ol dot even Bather fo TuleRauceus
Once the Cul Fer seu Convicted Loa B177.
ag ( ‘SLL RCo CouspiRna Toye tur CS Jerr 7 7
oa [BR ’ = wa

q cauatias Woussacur . _ II es
asos 80 94e

asa J WMH AAGH39 ATHSM

_t se COUTTA et Le ISSO L, f c / i / too there eslean
Dae lace! Congiel afhiC Alc lacrtarcnt. fo Corder To
Testif vm Sa uel: Fauce (wake Al Feucsal A ( Scecsent

  

 

 

2 neg vesl thalcaass -eramuneliaube
—cCewnelucted be Reurete Wreleocs Cx wie Pam of tie
Toe Cevice £9 cer ol. Wore cCaocapras (foousscmeag
Seaurag {fe w theut Farele Aor the SS (16 Cows piracy
af tle B17 Aten ch. cee a he

Th is Use > lesa Aa / J af auc ( Coural ha 2 pred abi
the fact thet T, Zacamas Houssacue, wets Restelerd

cof. if Vee (4 CUAL CA , Cote met tbe Tian 2 Lay ernest enel le
Dette o bane atteoal ita WVakviadea ; Cee ts catth tom ian

 

 

 

 

Stave? ALIAf[

wat fas CLC ALLS bt COPSSA@UL —

 

 
